           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

YOLANDA GOODMAN,
on behalf of herself and all similarly
situated persons                                         PLAINTIFF

v.                       No. 3:14-cv-229-DPM

CRITTENDEN HOSPITAL ASSOCIATION,
INC.; EUGENE K. CASHMAN, III; W. BRAD
McCORMICK; CIGNA HEALTH AND LIFE
INSURANCE CO.; JAMIE R. CARTER, JR.;
DAVIDG.BAYTOS; DAVIDRAINES,JR.;
JASON W. COLLARD; HERSCHEL F.
OWENS; ANDREW LUTTRELL; KEITH M.
INGRAM; RANDALL CATT; WILLIAM
JOHNSON, JR.; LANNIE L. LANCASTER;
JULIO P. RUIZ; SHERRY L. LONDON;
NESS S. SECHREST; RANDY R. SULLIVAN;
and LEVEN WILLIAMS                                    DEFENDANTS

                                ORDER
     Final status report, NQ 206, much appreciated.        The Court
commends all involved for bringing this matter to a complete, careful,
and final resolution. This case is done.
So Ordered.


                    D.P. Marshall (r.
                    United States District Judge




              -2-
